1 Reported in 124 P.2d 550.
This is a proceeding for the disbarment of Edward J. Burns, authorized to practice law before the courts of this state. The record presented to us by the board of governors of the state bar association discloses that April 22, 1941, Mr. Burns entered a plea of guilty in the district court of the United States, eastern district of Washington, to an indictment charging him with the crime of entering a national bank with intent to commit a felony therein; that he was then sentenced to imprisonment in an institution of the penitentiary type for a period of seven years.
The judgment of the court provided that execution of the sentence be suspended for a period of five years and that the defendant be placed on probation during that period, upon condition that he comply with the requirements of the United States relating to probation.
Burns petitioned the board of governors asking that he be allowed to resign. September 11, 1941, the board gave proper notice of a hearing on the resignation, together with advice that consideration would be given to disbarment based upon the judgment entered in the Federal court. Burns did not appear and the board, after considering the record of the Federal court, recommended that he be permanently disbarred.
[1] The attorney was convicted of an infamous crime as defined by Rem. Rev. Stat., § 5113 [P.C. § 2082], and should no longer be permitted to practice law. In re Finch, 156 Wn. 609,287 P. 677; In re Liliopoulos, 175 Wn. 338,27 P.2d 691. It is therefore ordered that Edward J. Burns be and he is hereby permanently disbarred from the practice of law in this state and that his name be stricken from the roll of attorneys.
ALL CONCUR. *Page 201